SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2017 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX FINANCIAL STATEMENTS December 31, 2016 and 2015 with auditor’s report (A free translation of the original in Portuguese) Index (Expressed in millions of reais, unless otherwise indicated) Independent auditor's report on the financial statements 3 Statement of Financial Position 12 Statement of Income 13 Statement of Comprehensive Income 14 Statement of Cash Flows 15 Statement of Changes in Shareholders’ Equity 16 Statement of Added Value 17 Notes to the financial statements 18 1. The Company and its operations 18 2. Basis of preparation of financial statements 18 3. The “Lava Jato (Car Wash) Operation” and its effects on the Company 19 4. Summary of significant accounting policies 22 5. Critical accounting policies: key estimates and judgments 30 6. New standards and interpretations 35 7. Cash and cash equivalents and Marketable securities 36 8. Trade and other receivables 37 9. Inventories 40 Disposal of Assets and other changes in organizational structure 41 Investments 45 Property, plant and equipment 48 Intangible assets 50 Impairment 51 Exploration for and evaluation of oil and gas reserves 58 Trade payables 59 Finance debt 59 Leases 62 Related-party transactions 63 Provision for decommissioning costs 67 Taxes 67 Employee benefits (Post-Employment) 72 Shareholders’ equity 79 Sales revenues 80 Other expenses, net 81 Costs and Expenses by nature 81 Net finance income (expense) 82 Supplemental information on statement of cash flows 82 Segment information 83 Provisions for legal proceedings 86 Commitment to purchase natural gas 92 Collateral for crude oil exploration concession agreements 93 Risk management 93 Fair value of financial assets and liabilities 98 Subsequent events 99 Supplementary information (unaudited) 2 (A free translation of the original in Portuguese) Independent auditor's report on the financial statements To the Board of Directors and Stockholders Petróleo BrasileiroS.A. - Petrobras Opinion We have audited the accompanying parent company financial statements of Petróleo BrasileiroS.A. - Petrobras (the "Company"), which comprise the balance sheet as at December 31, 2016 and the statements of income, comprehensive income, changes in equity and cash flows for the year then ended, as well as the accompanying consolidated financial statements of Petróleo BrasileiroS.A. - Petrobras and its subsidiaries ("Consolidated"), which comprise the consolidated balance sheet as at December 31, 2016 and the consolidated statements of income, comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Petróleo BrasileiroS.A. - Petrobras and of Petróleo BrasileiroS.A. - Petrobras and its subsidiaries as at December 31, 2016, and the financial performance and cash flows for the year then ended, as well as the consolidated financial performance and the cash flows for the year then ended, in accordance with accounting practices adopted in Brazil and with the International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). Basis for opinion We conducted our audit in accordance with Brazilian and International Standards on Auditing. Our responsibilities under those standards are further described in the "Auditor's responsibilities for the audit of the financial statements" section of our report. We are independent of the Company and its subsidiaries in accordance with the ethical requirements established in the Code of Professional Ethics and Professional Standards issued by the Brazilian Federal Accounting Council, and we have fulfilled our other ethical responsibilities in accordance with these requirements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Key Audit Matters Key Audit Matters are those matters that, in our professional judgment, were of most significance in our audit of the financial statements of the current period. These matters were addressed in the context of our audit of the financial statements as a whole, and in forming our opinion thereon, and we do not provide a separate opinion on these matters. 3 Why it is a Key Audit Matter How the matter was addressed in the audit 1 - "Car Wash Operation" and its effects on the Company (Note 3) In 2009, the Brazilian Federal Police initiated an investigation called "Car Wash Operation", aiming to investigate money laundering practices by criminal organizations in several Brazilian states. As from 2014, the Federal Public Prosecution Office focused some of its investigations on irregularities committed by Petrobras suppliers and discovered an extensive scheme of undue payments, involving several participants, including former employees of Petrobras. This scheme consisted of a group of companies that, between 2004 and April 2012, were organized in cartel to obtain contracts with Petrobras and impose additional expenditures linked to these contracts, using these amounts to make undue payments. The amounts paid by the Company under the contracts with the suppliers involved in the scheme were included in the historical costs of the respective property, plant and equipment items. The Company's management understood that the undue payments represent additional expenditures and, consequently, recorded a write-off of R$6,194million (R$4,788 million in the Parent Company) in prior years. The "Car Wash Operation" and its effects on the Company were considered as one of the key audit matters due to: (i)the potential effects and inherent limitations that are particularly significant in cases like this; (ii)necessity of monitoring the information related to the investigations in progress conducted by the authorities to confirm the reasonableness of the effects already consigned in the financial statements; and (iii)the need to improve the governance structure and internal controls related to the processes for contracting suppliers of goods and services, which constituted a significant deficiency identified by the Company in its internal control environment in 2015. According to the Management Report, that significant deficiency was considered as remedied for the year ended December 31, 2016. Significant aspects of our audit response involved, among others, those described below. We have enhanced our understanding of the governance structure and how the parties responsible for management perform the general oversight to identify and respond to risks related to the process of contracting suppliers of goods and services, considering the changes introduced by management in its processes and controls in order to address the identified fraud. We also obtained an understanding of the new internal policies introduced and tested the significant internal controls implemented and transactions related to the process for contracting suppliers of goods and services and corresponding payments. Our objective was to identify and test the transactions selected and the corresponding payments made during the year and evaluate the compliance with the internal policies and applicable laws and regulations. In addition, we analyzed Petrobras Program for Prevention of Corruption("PPPC"), tested the key controls related to the complaints channel established within the Ombudsman structure, evaluating the integrity of the information, handling of complaints and reporting of the results to the applicable governance bodies. We followed up the Company's main investigative actions conducted by the Internal Assessment Commissions and independent law firms, which are led by a Special Committee composed of two independent members and the Governance, Risk and Compliance Officer. We discussed the investigations with the Audit Committee, the Board of Directors and the Company's legal advisors and evaluated whether the disclosures in the notes are consistent with the results of those investigations. We consider that the disclosures in the explanatory notes are consistent with the information and representation obtained. 2 - Class action and related proceedings (Note 30.4) 4 Why it is a Key Audit Matter How the matter was addressed in the audit During 2015, a class action was filed against the Company before the Federal Court for the Southern District of New York, alleging that the Company, through material facts, communications and other information filed at the U.S. Securities and Exchange Commission (SEC), would allegedly have reported materially false information and made omissions capable of artificially raising the price of the Company's securities and misleading investors. In June 2016, the Federal Court of Appeals accepted the Company's request to appeal against the decision on the "class" certification. As a result, the request was accepted by the Federal Court of Appeals and the proceeding is currently suspended up to the judgment of the appeal. In addition to the class action, thirty actions (three of them suspended) were filed by individual investors before the same Federal Court for the Southern District of New York with similar claims as those filed in the class action. In addition, a similar action was filed by individual investors in the Eastern District of Pennsylvania. In 2016, the Company reached agreements to close some of these individual actions. The Company is also negotiating agreements with other authors of individual actions and, based on the agreements already entered into and on the stage of the negotiations in progress with other authors of individual actions, the Company recognized a provision of R$1,215 million in the result for 2016. As described in Note 30.4, due to the uncertainties inherent to the proceeding, the Company's management is not capable of producing a reliable estimate of the potential loss arising from the class action and individual actions not yet provided for. This matter has been considered one of the key audit matters due to the significant judgments andsubstantial uncertainties related to the class actionand individual actions that affect the amountand timing estimated for a final decision for those actions. Significant aspects of our audit response involved the following main procedures: •understanding of the procedural stage of the class action and individual actions; •interviews with the Company's external legal advisors in order to understand the impossibility of producing a reliable estimate of the loss arising from the class action and individual actions not yet provided for; •confirmation, in writing, of the Company's external legal advisors on: (i) the procedural stage of the class action and individual actions; and (ii) impossibility of producing a reliable estimate of the potential loss and classification of probability of loss between probable, possible and remote; •evaluation of the technical ability of the internal and external legal advisors used by the Company; and •evaluation of the accounting policy adopted for the provision of individual actions and review of the assumptions on which the estimates of the provisioned amounts are based. We consider that the criteria and assumptions adopted by the Management to determine the provision for the individual actions, as well as the disclosures in the notes in relation to the class action and individual actions are reasonable, in all material respects, within the context of the financial statements. 3 - Impairment of property, plant and equipment (Notes 12 and 14) At December 31, 2016, the assets classified in the property, plant and equipment group amounted to R$571,876 million. Potential impairment losses on property, plant and equipment are determined based on estimates of the value in use of these assets. The calculation of value in use requires the exercise of significant judgments on certain assumptions, such as: (i)estimation of the volume of oil and natural gas reserves; (ii)estimation of future oil and natural gas prices; (iii)average foreign exchange rate (Brazilian reais/U.S. dollars); and iv) definition of the discount rate. In addition, the definition of Cash-Generating Units (CGUs) also requires significant judgments by management, as well as the establishment of controls to review changes in these CGUs. Changes in the aggregation or breakdown of assets that comprise the CGUs may result in reversals or additional impairment losses. This matter was considered as one of the key audit matters due to: (i) the significance of the Company's property, plant and equipment; (ii) the significant judgments and estimates involved in the calculation of the value in use of the assets; and (iii) the deficiencies in the controls for the review of changes in certain CGUs that constituted a significant deficiency identified by the Company in its internal control environment in2015. According to the Management Report, that significant deficiency was considered as remedied for the year ended December 31, 2016. Significant aspects of our audit response involved, among others, the understanding of the controls related to the processes of impairment and tests of the effectiveness of the controls considered key in these processes. Regarding the testing of detail in operations or transactions, our approach considered the following main procedures: (i)The evaluation of the definition of CGU by management, based on tests of changes of CGU, and review of the composition of CGU vis-à-vis the criteria established by Technical Pronouncement CPC 01 - Impairment of Assets. (ii)Support from our team of asset valuation experts in implementing the following key audit procedures: •comparison of key assumptions with the 2017-2021 Business and Management Plan and sensitivity analysis of these assumptions; •evaluation of the reasonableness of the key assumptions, including comparisons with benchmarks, understanding of the main variations of the period and retrospective review of the projections; •evaluation of the criteria used to determine the discount rate and inflation and foreign exchange rate projections; •review of the internal estimates of oil and gas reserves compared to estimates prepared by independent experts; and •assessment of the technical ability of the experts responsible for the independent estimate of proven oil and natural gas reserves. We consider that the criteria and assumptions adopted by the Management to determine the impairment losses, as well as the disclosures in the notes, are reasonable, in all material respects, within the context of the financial statements. 5 Why it is a Key Audit Matter How the matter was addressed in the audit 4 - Judicial Proceedings and Contingencies (Note 30) At December 31, 2016, the Company had provisions of R$11,052 million in connection with judicial provisions whose loss expectation was classified as probable. Additionally, the Company is a party to litigations whose losses are classified as possible, in the amount of R$216,003 million. Provisions and contingent liabilities have inherent uncertainties regarding their term and settlement value. Also, the recognition and measurement of contingent provisions and liabilities require the Company to exercise significant judgments to estimate the amounts of the obligations and the likelihood of outflow of resources of the judicial and administrative proceedings to which the Company is a party. This evaluation is based on the opinions of internal and external legal advisors and on management's own judgments. This matter was considered as one of the key audit matters due to (i) the significance of the amounts of the litigations provided for (contingent liabilities disclosed) in a Note; (ii)the significant judgments on different doctrinal and jurisprudential interpretations used to estimate the amounts and likelihood of outflow of resources arising from these proceedings; and (iii)deficiencies in the controls on completeness and the evaluation of the probability of loss of contingencies, which constituted a significant deficiency identified by the Company in its internal control environment in 2015. According to the Management Report, that significant deficiency was maintained for the year ended December 31, 2016. Our audit approach considered the understanding of controls related to judicial proceedings and contingencies, and tests on the effectiveness of controls considered as key. Additionally, in our audit strategy, we involved our team of experts in the labor and tax areas, as appropriate, to read and discuss the judicial proceedings, including the classification of the prognosis of loss attributed by the Company's internal and external legal advisors. Other significant aspects of our audit approach included evaluating the technical ability of the Company's legal counsel, testing the recalculation of the amount of exposure of judicial and administrative proceedings, testing for financial update in accordance with applicable legislation, obtaining confirmations from external legal advisors and testing of unrecognized contingent liabilities, based on searches on the websites of the relevant courts of law. We consider that the criteria and assumptions adopted by the Management to determine the provision for lawsuits and contingencies, as well as the disclosures on contingent liabilities, are reasonable, in all material respects, within the context of the financial statements. 6 Why it is a Key Audit Matter How the matter was addressed in the audit 5 - Benefits granted to employees (Note 22) At December 31, 2016, the amounts provided for in the balance sheet totaled R$72,668 million. The amount of the actuarial liability is determined through actuarial calculations prepared by an independent actuary hired by the Company's management, net of guaranteeing assets. The calculation is made based on actuarial assumptions and information recorded of participants of the pension plans and health care. This matter was considered as one of the key audit matters due to (i) the significance of the balance provided for in the balance sheet referring to benefits granted to employees; (ii)significant judgments regarding the assumptions of the benefit plans; and (iii) the deficiencies in controls over the data generation process to calculate the actuarial liability, which constituted a significant deficiency identified by the Company in its internal control environment in 2015. According to the Management Report, the internal control deficiencies over the data generation process and assumptions for the calculation of the actuarial liability and valuation of certain guaranteeing assets constituted a significant deficiency for the year ended December 31, 2016. Our audit approach considered the understanding of key controls related to the process of measuring the actuarial liability and tests on the effectiveness of controls considered as key. In addition, our audit response considered testing of details on the individual information recorded in the databases used to calculate the actuarial liability. The audit evidence deemed necessary was obtained by testing the databases of active and assisted participants in pension and medical care plans. Other significant aspects of our audit approach included evaluating key assumptions that support the calculation of actuarial liabilities, such as salary growth projections, mortality and disability tables, medical costs and discount rate estimates. These procedures were performed with the support of our team of actuarial calculation experts and included the following key procedures: •Review of the logical consistency and arithmetic consistency of the model used to estimate the value of the actuarial liability. •Evaluation of the technical ability of the independent external actuary responsible for preparing the actuarial calculation. •Review of the reconciliation of the actuarial report with the balances of the Company's financial statements. In addition, we obtained confirmations from third parties regarding the custody of the plans' guaranteeing assets and tested the fair value of these assets with the support of our team of specialists in the valuation of financial instruments. We consider that the criteria and assumptions adopted by the Management to determine the value of the actuarial liability, as well as the disclosures in the notes are reasonable, in all material respects, within the context of the financial statements. 6 - Trade receivables - Electricity sector (Note 8.4) At December 31, 2016, the net balance of trade receivables related to the electricity sector totaled R$10,062 million. A significant portion of the funds used to settle the trade receivables comes from the Fuel Consumption Account (Conta de Consumo de Combustível(CCC). However, amendments to the legislation imposed restrictions that reduced the amounts reimbursed by the CCC, increasing the risk of default of the distributors that operate in this sector and purchase fuel to be used in their thermal plants. This matter was considered as one of the key audit matters due to those circumstances and the consequent significant judgments in relation to the assumptions used in the determination of the losses on impairment of trade receivables and the significance of the balance of trade receivables. Our audit approach considered the understanding of the key controls related to the process of measuring impairment losses on trade receivables related to the electricity sector trade receivables and tests of the effectiveness of controls considered as key. As regards the testing of details in operations and transactions, our approach considered the review of the debt acknowledgment agreements entered into between the Company and the companies of the Eletrobras System, understanding of the current stage of the negotiations with the Federal Government and Eletrobras, reading of the official letters and ordinances of the National Electric Energy Agency (ANEEL) and the Ministry of Mines and Energy (MME), as well as the payments received and the reconciliation of the provision for impairment of trade receivables recorded for the total trade receivables of the Electricity sector overdue or without actual guarantees. We consider that the criteria and assumptions adopted by the Management to determine the impairment losses on trade receivables related to the trade receivables of the electricity sector, as wellas the disclosures in the notes, are reasonable, in all material respects, within the context of the financial statements. 7 Why it is a Key Audit Matter How the matter was addressed in the audit 7 - Mutual rescissions and advances to suppliers - Shipbuilders (Note 14.4) In 2016, the Company recognized provisions and write-offs totaling R$ 5,263 million, as follows: (i)provision for impairment of R$1,925 million, due to uncertainties on the continuity of the construction of the hulls of platforms P‑71, P‑72 and P‑73; (ii) provision for losses of R$2,353 million, referring to the remaining balance of the advances to the suppliers Ecovix and Enseada; (iii) write-off of investments made in the Rio Grande shipbuilder, in the amount of R$505 million, and (iv) write-offs of other investments related to the construction of the hulls of platforms P-71, P72 and P73, in the amount of R$480 million. Due to the strategic importance of certain assets and the financial difficulties faced by the suppliers contracted for their construction, the Company implemented, in 2015, a blocked account system to make feasible the development of the execution of the work. In the third quarter of 2016, the Company revalued whether the blocked accounts should be kept, which resulted in the recognition of those provisions and write-offs. This matter was considered as one of the key audit matters due to the significance of the amounts involved and of the deficiencies in the controls related to the necessity of writing off the advances to suppliers that would not result in future economic benefits and recognizing expenses related to the mutual rescission of related agreements, which constituted a significant deficiency identifiedby the Company in its internal control environment in 2015. According to the Management Report, that significant deficiency was maintained for the year ended December 31, 2016. Our audit approach considered the understanding of the main controls related to the process of advances to suppliers and mutual rescissions, as well as tests on the effectiveness of controls considered as key. Additionally, our audit response considered tests on details of transfers made to the blocked accounts, provision for losses referring to advances to the suppliers Ecovix and Enseada and write-offs of investments related to the shipbuilder Rio Grande and the construction of the hulls of platforms P-71, P72 and P73. Other significant aspects of our audit approach included review of the main contracts and mutual rescissions related to the subject-matter, inspection of subrogation of debt agreements and testing of details in relation to the subsequent financial settlement of the liabilities recorded, as well as the impairment test for the remaining assets. We consider that the criteria and assumptions adopted by the Management to determine the provisions and write-offs related to the construction of platforms hulls by the suppliers Ecovix and Enseada, as well as the disclosures in the notes, are reasonable, in all material respects, within the context of the financial statements. 8 Why it is a Key Audit Matter How the matter was addressed in the audit 8 - Cash flow hedge accounting (Notes 4.3.6 and 33.2) At December 31, 2016, the Company presented R$25,119 million, net of the tax effects, recognized in other comprehensive income, in equity. The Company designates hedging relationships, in which highly probable future exports are defined as hedged items, and liabilities denominated in foreign currency are used as hedging instruments. The purpose of this accounting practice is to recognize the foreign exchange effects of both the hedged item and the hedging instrument at the same time in the statement of income. The estimate of highly probable future exports requires the use of significant judgments by the Company's management. Such an estimate can be significantly influenced by changes in the price projections for oil and its byproducts and the future production curve. This matter was considered as one of the key audit matters in view of the critical estimates and significant judgments used by management to estimate the "highly probable" future exports and the significance of the accumulated balance of foreign exchange variation recognized in Equity arising from the application of the cash flow hedgeaccounting. Our audit approach considered the understanding of key controls related to the process of hedge accounting and tests on the effectiveness of controls considered as key. Regarding the testing of detail in operations or transactions, our approach involved evaluating the reasonableness of the main assumptions used by management to estimate future exports. This work was carried out with the support of our team of asset valuation experts. The audit procedures also included reviewing the criteria used by management to define the portion of future exports deemed "highly probable", in accordance with the criteria established by Technical Pronouncement CPC 38 - Financial Instruments: Recognition and Measurement (CPC 38). In this regard, we reviewed historical export data used by Management to define the highly probable portion, as well as sensitivity analysis of key assumptions and evaluation of potential impacts within a range of possibleoutcomes. Other significant aspects of our audit approach included: (i) analysis of the application of hedge accounting by the Company vis a vis the requirements established by CPC 38; (ii) review of the documentation of hedge designations; (ii) test for the recalculation of the foreign exchange variation; and (iv) recalculation of prospective and retrospective effectiveness tests. We consider that the application of the hedge accounting by the Company, which can be made by the management under the terms of CPC 38, meets the requirements established by that technical pronouncement. Additionally, we consider that the assumptions adopted by the Management to determine the highly probable future exports and foreign exchange losses and gains recorded in other comprehensive income are reasonable, and the disclosures in the notes are appropriate. Supplementary information Statements of Value Added The parent company and consolidated Statement of Value Added for the year ended December 31, 2016, prepared under the responsibility of the Company's management and presented as supplementary information for IFRS purposes, was submitted to the same audit procedures performed in conjunction with the audit of the Company's financial statements. For the purposes of forming our opinion, we evaluated whether these statements are reconciled with the financial statements and accounting records, as applicable, and if their form and content are in accordance with the criteria defined in Technical Pronouncement CPC 09 - "Statement of Value Added". In our opinion, these Statements of Value Added are prepared in all material respects, in accordance with the criteria established in the Technical Pronouncement and are consistent with the parent company and consolidated financial statements takenas a whole. 9 Other information accompanying the financial statements and the independent auditor'sreport The Company's management is responsible for the other information that comprises the Management Report and the Financial Market Report ("RMF"). Our opinion on the financial statements does not cover the Management Report and the Financial Market Report, and we do not express any form of audit conclusion thereon. In connection with the audit of the financial statements, our responsibility is to read the Management Report and the Financial Market Report and, in doing so, consider whether these reports are materially inconsistent with the financial statements or with our knowledge obtained in the audit or otherwise appear to be materially misstated. If, based on the work we have performed, we conclude that there is a material misstatement in the Management Report and the Financial Market Report, we are required to communicate the matter to those charged with governance. We have nothing to report in this regard. Responsibilities of management and those charged with governance for the financialstatements Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting practices adopted in Brazil and with the International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB), and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. In preparing the financial statements, management is responsible for assessing the Company's ability to continue as a going concern, disclosing, as applicable, matters related to going concern and using the going concern basis of accounting unless management either intends to liquidate the Company or to cease operations, or has no realistic alternative but to do so. Those charged with governance are responsible for overseeing the Company's financial reporting process. Auditor's responsibilities for the audit of the financial statements Our objectives are to obtain reasonable assurance about whether the financial statements as a whole are free from material misstatement, whether due to fraud or error, and to issue an auditor's report that includes our opinion. Reasonable assurance is a high level of assurance, but is not a guarantee that an audit conducted in accordance with Brazilian and International Standards on Auditing will always detect a material misstatement when it exists. Misstatements can arise from fraud or error and are considered material if, individually or in the aggregate, they could reasonably be expected to influence the economic decisions of users taken on the basis of these financial statements. As part of an audit in accordance with Brazilian and International Standards on Auditing, we exercise professional judgment and maintain professional skepticism throughout the audit. We also: • Identify and assess the risks of material misstatement of the parent company and consolidated financial statements, whether due to fraud or error, design and perform audit procedures responsive to those risks, and obtain audit evidence that is sufficient and appropriate to provide a basis for our opinion. The risk of not detecting a material misstatement resulting from fraud is higher than for one resulting from error, as fraud may involve collusion, forgery, intentional omissions, misrepresentations, or the override of internal control. • Obtain an understanding of internal control relevant to the audit in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the internal control of the Company and its subsidiaries. • Evaluate the appropriateness of accounting policies used and the reasonableness of accounting estimates and related disclosures made by management. • Conclude on the appropriateness of management's use of the going concern basis of accounting and, based on the audit evidence obtained, whether a material uncertainty exists related to events or conditions that may cast significant doubt on the ability of the Company to continue as a going concern. If we conclude that a material uncertainty exists, we are required to draw attention in our auditor's report to the related disclosures in the financial statements or, if such disclosures are inadequate, to modify our opinion. Our conclusions are based on the audit evidence obtained up to the date of our auditor's report. However, future events or conditions may cause the Company to cease to continue as a going concern. • Evaluate the overall presentation, structure and content of the financial statements, including the disclosures, and whether the financial statements represent the underlying transactions and events in a manner that achieves fair presentation. • Obtain sufficient appropriate audit evidence regarding the financial information of the entities or business activities within the Group to express an opinion on the consolidated financial statements. We are responsible for the direction, supervision and performance of the group audit. We remain solely responsible for our audit opinion. 10 We communicate with those charged with governance regarding, among other matters, the planned scope and timing of the audit and significant audit findings, including any significant deficiencies in internal control that we identify during our audit. We also provide those charged with governance with a statement that we have complied with relevant ethical requirements regarding independence, and to communicate with them all relationships and othermatters that may reasonably be thought to bear on our independence, and where applicable, relatedsafeguards. From the matters communicated with those charged with governance, we determine those matters that were of most significance in the audit of the financial statements of the current period and are therefore the key audit matters. We describe these matters in our auditor's report unless law or regulation precludes public disclosure about the matter or when, in extremely rare circumstances, we determine that a matter should not be communicated in our report because the adverse consequences of doing so would reasonably be expected to outweigh the public interest benefits of such communication. Rio de Janeiro, March 21, 2017 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" RJ Marcos Donizete Panassol Contador CRC 1SP155975/O-8 "S" RJ 11 Statement of Financial Position December 31, 2016 and 2015 (In millions of reais, unless otherwise indicated) Consolidated Parent Company Consolidated Parent Company Assets Note Liabilities Note Current assets Current liabilities Cash and cash equivalents 7 Trade payables 16 Marketable securities 7 Finance debt 17 Trade and other receivables, net 8 Finance lease obligations 59 73 Inventories 9 Income taxes payable − − Recoverable income taxes Other taxes payable Other recoverable taxes Payroll and related charges Advances to suppliers Pension and medical benefits 22 Others Others Assets classified as held for sale Liabilities on assets classified as held for sale Non-current assets Non-current liabilities Long-term receivables Finance debt 17 Trade and other receivables, net 8 Finance lease obligations Marketable securities 7 Deferred income taxes − − Judicial deposits Pension and medical benefits 22 Deferred income taxes Provisions for legal proceedings Other tax assets Provision for decommissioning costs 20 Advances to suppliers Others Others Total liabilities Shareholders' equity Share capital (net of share issuance costs) Investments 11 Capital transactions 21 Property, plant and equipment 12 Profit reserves Intangible assets 13 Accumulated other comprehensive (deficit) Attributable to the shareholders of Petrobras Non-controlling interests − − Total equity Total assets Total liabilities and shareholder's equity The Notes form an integral part of these Financial Statements. 12 Statement of Income December 31, 2016 and 2015 (In millions of reais, unless otherwise indicated) Consolidated Parent Company Note Sales revenues 24 Cost of sales Gross profit Income (expenses) Selling expenses General and administrative expenses Exploration costs 15 Research and development expenses Other taxes Impairment of assets 14 Other expenses, net 25 Income (loss) before finance income (expense), results in equity-accounted investments and income taxes Net finance income (expenses): 27 Finance income Finance expense Foreign exchange gains (losses) and inflation indexation charges Results in equity-accounted investments 11 Loss before income taxes Income taxes Loss Net income (loss) attributable to: Shareholders of Petrobras Non-controlling interests − − Loss Basic and diluted loss per common and preferred share (in R$) The Notes form an integral part of these Financial Statements. 13 Statement of Comprehensive Income December 31, 2016 and 2015 (in millions of reais, unless otherwise indicated) Consolidated Parent Company Loss for the period Other comprehensive income Items that will not be reclassified to the statement of income: Actuarial losses on defined benefit pension plans Deferred Income tax and social contribution Share of other comprehensive income in equity-accounted investments 45 Items that may be reclassified subsequently to the statement of income: Unrealized gains / (losses) on cash flow hedge - exports Recognized in shareholders' equity Reclassified to the statement of income Deferred Income tax and social contribution Unrealized gains / (losses) on cash flow hedge - others Recognized in shareholders' equity 30 35 − Cumulative translation adjustments in investees (*) Recognized in shareholders' equity Reclassified to the statement of income − Share of other comprehensive income in equity-accounted investments Total other comprehensive income (loss) Total comprehensive income (loss) Comprehensive income (loss) attributable to: Shareholders of Petrobras Non-controlling interests Total comprehensive income (loss) (*) Includes, in the consolidated, a debit of R$ 1,063 (a credit of R$ 2,825 in 2015) relating to cumulative translation adjustments in associates and joint ventures. The Notes form an integral part of these Financial Statements. 14 Statement of Cash Flows December 31, 2016 and 2015 (in millions of reais, unless otherwise indicated) Consolidated Parent Company Cash flows from Operating activities Loss Adjustments for: Pension and medical benefits (actuarial expense) Results in equity-accounted investments Depreciation, depletion and amortization Impairment assets Inventory write-down to net realizable value − 14 Allowance for impairment of trade receivables Exploratory expenditures written off (Gains) losses on disposal / write-offs of assets Foreign exchange, indexation and finance charges Deferred income taxes, net Reclassification of cumulative translation adjustment - CTA − − − Review and unwinding of discount on the provision for decommissioning costs Decrease (Increase) in assets Trade and other receivables, net Inventories Judicial deposits Other assets Increase (Decrease) in liabilities Trade payables Other taxes payable Income taxes paid − − Pension and medical benefits Other liabilities Net cash provided by operating activities Cash flows from Investing activities Capital expenditures Increase in investments in investees Proceeds from disposal of assets - Divestment Divestment (Investment) in marketable securities (*) Dividends received Net cash used in investing activities Cash flows from Financing activities Investments by non-controlling interest − − Proceeds from financing Repayment of principal Repayment of interest Dividends paid to non-controlling interests − − Proceeds from sale of interest without loss of control (**) − − Net cash used in financing activities Effect of exchange rate changes on cash and cash equivalents − − Net increase / (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the period (*) In the Parent Company, includes amounts relating to changes in the investment in FIDC-NP (receivables investment fund). (**) Reclassified from Investing activities. The Notes form an integral part of these Financial Statements. 15 Statement of Changes in Shareholders’ Equity December 31, 2016 and 2015 (in millions of reais, unless otherwise indicated) Accumulated other comprehensive income Profit reserves Share capital (net of share issuance costs) Capital transactions Cumulative translation adjustment Losses on pension plans Cash flow hedge - highly probable future exports Other comprehensive income (loss) and deemed cost Legal Statutory Tax incentives Profit retention Retained earnings Shareholders' equity attributable to shareholders of Petrobras Non-controlling interests Total consolidated shareholders' equity − Balance at January 1, 2015 Realization of deemed cost of associates 10 − − − Change in interest in subsidiaries Loss Other comprehensive income (loss) Distributions: − − − Offseting of loss against reserves − − − Dividends − Balance at December 31, 2015 − Realization of deemed cost of associates 12 − − − Capital transactions Loss Other comprehensive income (loss) Distributions: Offseting of loss against reserves − Dividends − Balance at December 31, 2016 − − The Notes form an integral part of these Financial Statements. 16 Statement of Added Value December 31, 2016 and 2015 (in millions of reais, unless otherwise indicated) Consolidated Parent Company Income Sales of products, services provided and other revenues Gains and losses on impairment of trade receivables Revenues related to construction of assets for own use Inputs acquired from third parties Materials consumed and products for resale Materials, power, third-party services and other operating expenses Tax credits on inputs acquired from third parties Impairment of property, plant and equipment, intangible and other assets Inventory write-down to net realizable value (market value) − Gross added value Depreciation, depletion and amortization Net added value produced by the Company Transferred added value Share of profit of equity-accounted investments Finance income Rents, royalties and others Total added value to be distributed Distribution of added value Personnel and officers Direct compensation Salaries Benefits (**) Short-term benefits Pension plan Medical plan FGTS Taxes Federal (*) State Municipal Abroad (*) − − Financial institutions and suppliers Interest, and exchange and indexation charges Rental and affreightment expenses Shareholders Non-controlling interests − − Absorbed losses Added value distributed (*)Includes government holdings. (**) In 2016, include R$ 4,082 in the Consolidated (R$ 418 in 2015), relating to spending on Voluntary Separation Incentive Plan - PIDV (R$ 3,647 in 2016 and R$ 326 in 2015 in the Parent Company). The Notes form an integral part of these Financial Statements. 17 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is a company controlled by the Brazilian government dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras”, “the Company”, or “Petrobras Group”), either independently or through joint ventures or similar arrangements with third parties, to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as other related or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2. Basis of preparation of financial statements The financial statements include: Consolidated financial statements The consolidated financial statements are being presented in accordance with accounting practices adopted in Brazil, including the pronouncements issued by the Accounting Pronouncements Committee (Comitê de Pronunciamentos Contábeis - CPC) and with the International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB) and present all relevant information related to financial statements, and only them, corresponding to the information used by the Company’s management.
